DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Amendment filed 9 October 2021 (hereafter the “10/9 Reply”) has been entered, and Claims 10-11 have been canceled.  
Claims 1, 4-9 and 12 remain pending.  

Claim Objections – Withdrawn
In light of amendments to Claims 1 and 8 filed with the 10/9 Reply, the previous objections thereto have been withdrawn.  

Claim Rejections - 35 USC § 112 – Withdrawn
In light of amendments to Claim 9 filed with the 10/9 Reply, the previous rejection of Claims 9 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Kristina Castellano on November 15, 2021.

The application has been amended as follows: 
4.  (Currently amended) 	The method as set forth in claim 1, wherein the at least one 2’-modified nucleotide derivative comprises two consecutive 2'-modified nucleoside derivatives.

Allowable Subject Matter
Claims 1, 4-9 and 12 are free of the prior art of record as explained in the previous office action of 10 August 2021.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635